                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 UNITED STATES OF AMERICA,                       )
                                                 )
        Plaintiff,                               )      Criminal No. 6:13-cr-49-GFVT-HAI-2
                                                 )
 V.                                              )
                                                 )
 CHRISTOPHER BENTLEY,                            )                     ORDER
                                                 )
        Defendant.                               )


                                       *** *** *** ***

       This matter is before the Court on the Recommended Disposition [R. 402] filed by

United States Magistrate Judge Hanly A. Ingram. The Defendant, Christopher Bentley, is

charged with three violations of his supervised release conditions. Id. at 2. These three

violations include the use of a controlled substance not prescribed by a physician and committing

another state, federal, or local crime. Id. Judgment was originally entered against the Defendant

in December 2014, after Mr. Bentley pled guilty to conspiracy to manufacture methamphetamine

in violation of 21 U.S.C. §§ 841(a)(1) and 846. Id. at 1. He was originally sentenced to 46

months followed by a three-year term of supervised release. Id. Mr. Bentley began his term of

supervised release on December 6, 2017. Id.

       On September 7, 2018, the United States Probation Office issued a Supervised Release

Violation Report which initiated these proceedings. Id. This report alleged three violation. Id.

       First, the Report stated that the Defendant submitted a urine sample that tested positive

for methamphetamine. Id. In response to this result, the Defendant signed an admission that he
“wanted to have some fun and used methamphetamine and hydrocodone with ‘a couple of girls’

approximately three years ago.” Id. Based on this admission the Defendant was charged with

violating Standard Condition #7 of his supervised release which prohibits the use of any

controlled substance except as prescribe by a physician. Id. at 2. This is a Grade C violation.

       Second, the Report charged the Defendant with two violations of the condition that he

refrain from committing another federal, state, or local crime. Id. Both violations stem from the

Defendant’s confession that he used both methamphetamine and hydrocodone. Id. Under Sixth

Circuit precedent, a supervised releasee who uses a controlled substance is considered to have

possessed that controlled substance. United States v. Crace, 207 F.3d 833 (6th Cir. 2000).

Therefore, Bentley’s confession established his possession of methamphetamine and

Hydrocodone, both Schedule II controlled substances. As such his conduct would be a Class E

felony under 21 U.S.C. § 844(a), Simple Possession of a Controlled Substance. Each of these

offenses is a Grade B violation.

       At the final revocation hearing, held on November 5, 2018, Bentley competently entered

a knowing, voluntary, and intelligent stipulation to all violations that had been charged by the

USPO in the Supervised Release Violation Report. [R. 402.] On November 6, 2018, Magistrate

Judge Ingram issued a Recommended Disposition which recommended revocation of Bentley’s

supervised release and a term of five months of imprisonment followed by a two-year term of

supervised release. Id. at 7.

       Judge Ingram appropriately considered the 18 U.S.C. § 3553 factors in coming to his

recommended sentence and noted that Mr. Bentley received a below Guidelines sentence for his

conviction. Id. at 6. Prior leniency provides grounds for imposing a harsher sentence upon

revocation. This is particularly true where, as here, the defendant was given a significant
                                                 2
downward departure of eleven months. To this point, a violation is also a serious breach of the

Court’s trust. The Defendant’s casual attitude towards his conditions of release whether here or

when his bond was revoked for drug use shows a need for an above the minimum sentence of

revocation.

       In determining an appropriate recommended sentence, the Magistrate Judge also pointed

to the serious nature and the circumstances of the Defendant’s underlying conviction. He noted

that Bentley had obtained pseudoephedrine so co-conspirators could make meth and was also

addicted to hydrocodone at the time of that crime. Therefore, the meth and hydrocodone use

shows a connection to the underlying conspiracy conviction and reveals the Defendant’s

willingness to continue to engage in criminal activity. In analyzing the severity of the offense,

Judge Ingram properly gave credit to the Defendant for his candor to the Court and his Probation

Officer.

       Pursuant to Rule 59(b) of the Federal Rules of Criminal Procedure, the Recommended

Disposition further advises the parties that objections must be filed within fourteen (14) days of

service. Id. at 9. See 28 U.S.C. § 636(b)(1). No objections have been filed, and Defendant

Bentley submitted a waiver of allocution. [R. 403.] Generally, this Court must make a de novo

determination of those portions of the Recommended Disposition to which objections are made.

28 U.S.C. § 636(b)(1)(c). When no objections are made, as in this case, this Court is not

required to “review . . . a magistrate’s factual or legal conclusions, under a de novo or any other

standard.” See Thomas v. Arn, 474 U.S. 140, 151 (1985). Parties who fail to object to a

magistrate judge’s report and recommendation are also barred from appealing a district court’s

order adopting that report and recommendation. United States v. Walters, 638 F.2d 947 (6th Cir.

1981). Nevertheless, this Court has examined the record and agrees with Magistrate Judge
                                               3
Ingram’s Recommended Disposition. Accordingly, and the Court being sufficiently advised, it is

hereby ORDERED as follows:

       1.        The Recommended Disposition [R. 402] as to Defendant Christopher Bentley is

ADOPTED as and for the Opinion of the Court;

       2.        Defendant Bentley is found to have violated the terms of his Supervised Release

as set forth in the Report filed by the U.S. Probation Officer and the Recommended Disposition

of the Magistrate Judge;

       3.        Bentley’s Supervised Release is REVOKED;

       4.        Mr. Bentley is SENTENCED to the Custody of the Bureau of Prisons for a term

of five months of imprisonment:

       5.        It is further RECOMMENDED that Mr. Bentley be:

            a)   Placed in in the incarceration facility closest to his home;

            b)   Allowed to serve as much of the time as possible while in a halfway house;

            c)   Given credit for the time he was detained in the Clay County Detention Center

                 by detainer pursuant to his arrest warrant;

       6.        A two-year term of supervised release under the same conditions originally

imposed along with the following additional conditions:

            a) You must submit your person, property, house, residence, vehicle, papers,

                 computers (as defined in 18 U.S.C. § 1030(e)(1)), other electronic

                 communications or data storage devices or media, or office, to a search conducted

                 by a United States probation officer. Failure to submit to a search may be

                 grounds for revocation of release. You must warn any other occupants that the

                 premises may be subject to searches pursuant to this condition. An officer may
                                                 4
   conduct a search pursuant to this condition only when reasonable suspicion exists

   that you have violated a condition of your supervision and that the areas to be

   searched contain evidence of this violation. Any search must be conducted at a

   reasonable time and in a reasonable manner;

b) You must provide to the USPO, within 7 (seven) days of release from the custody

   of the Bureau of Prisons, a written report, in a form the USPO directs, listing each

   and every prescription medication in your possession, custody or control. The list

   must include, but not be limited to, any prescription medication that contains a

   controlled substance and encompasses all current, past and outdated or expired

   prescription medications in your possession, custody, or control at the time of the

   report;

c) You must notify the USPO immediately (i.e. within no later than 72 hours) if you

   receive any prescription for a medication containing a controlled substance during

   the period of supervised release. You must provide the USPO such

   documentation and verification as the USPO may reasonably request and in a

   form the USPO directs;

d) You must comply strictly with the orders of any physician or other prescribing

   source with respect to use of all prescription medications; and

e) You must report any theft or destruction of your prescription medications to the

   U.S. Probation Officer within 72 hours of the theft or destruction.




                                    5
This the 10th day of December, 2018.




                                       6
